Citation Nr: 0704008	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  00-12 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left orchiectomy with right epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to June 1999.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision by the Winston-Salem RO that granted service 
connection and assigned the initial rating for the disability 
at issue.  In November 2003, the case was remanded for 
additional notice and evidentiary development.  In May 2006, 
this matter was remanded again, for clarification of medical 
findings.  The veteran's claims file is now under the 
jurisdiction of the Roanoke, Virginia RO.  

The veteran refers to an incisional hernia.  Notably, service 
connection has been established for a left inguinal hernia, 
rated noncompensable.  The matter of the rating for such 
disability has not been addressed by the RO, and is not 
before the Board.  It is referred to the RO for clarification 
as to whether the veteran seeks increase and any further 
indicated action.   


FINDINGS OF FACT

Throughout the appeal period the veteran's residuals of left 
orchiectomy with right epididymitis have been manifested by 
complaints of constant right testicle pain; associated renal 
dysfunction or recurrent symptomatic infection requiring 
drainage/frequent hospitalization, and/or requiring 
continuous intensive management is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of left 
orchiectomy with right epididymitis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.115a, 4.115b, Diagnostic Codes (Codes) 7524, 7525 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Significantly, the rating decision on appeal preceded 
enactment of the VCAA.  Regardless, as that rating decision 
granted service connection, and assigned a disability rating 
and effective date of award, statutory notice had served its 
purpose, and its application was no longer required.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran is exercising his right to contest the rating 
assigned, and the February 2000 statement of the case (SOC) 
properly provided notice on the downstream issue of an 
increased initial rating.  Various correspondence from VA, 
including in May 2001, December 2001, February 2002, January 
2004, March 2004, June 2004, and July 2006 advised the 
veteran of evidence needed to support his claim, and of his 
and VA's responsibilities in the development of the claim, 
and to submit any pertinent evidence in his possession.  July 
2000, July 2002, October 2002, October 2004, June 2005, and 
September 2006 supplemental SOCs (SSOCs) reviewed and 
readjudicated the claims in light of additional evidence, and 
advised the veteran of the updated status of the claim.  The 
veteran has received all critical notice; it is not alleged 
otherwise.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records and has arranged for the veteran 
to be examined.  Evidentiary development is complete.  VA's 
duty to assist is also met.      

II. Factual Background

It is noteworthy at the outset that in addition to the rating 
at issue, the veteran has also been awarded special monthly 
compensation at the statutory rate for loss of use of a 
creative organ.

On August 1999 VA examination, the veteran reported that 
since his surgery for testicular cancer (left orchiectomy) in 
1995 and chemotherapy, he has had nausea, flashbacks, 
shortness of breath, and occasional abdominal and inguinal 
pain with numbness in the area of the surgery.  He also 
complained of right testicle pain, retrograde ejaculation, 
and pain in the orchiectomy scar.  On examination, the right 
testicle was slightly atrophic.  On examination there were no 
findings suggestive of the existence of related lung or 
digestion disorders.

On July 2004 VA examination, the veteran's only complaint was 
persistent intermittent tenderness.  Examination showed an 
absent left testicle and a normal right testicle with mild 
right epididymal tenderness on palpation.  The diagnosis was:  
Mixed gonadal non seminomatous testis tumor status post left 
inguinal orchiectomy, with lymph node dissection and 
chemotherapy, currently asymptomatic.  

In March 2005 a VA physician described expected and possible 
impairment and complications associated with orchiectomy for 
testicular cancer, noting that continuous monitoring for 
recurrence would be required, that impaired renal function 
due to chemotherapy was possible, that ordinarily there was 
not associated symptomatic infection, and that frequent 
hospitalization was a possibility.  

On August 2006 VA examination, the veteran reported that he 
was never told that he had poor renal function.  He denied 
current kidney problems, weight changes, or weakness.  He 
arose to micturate approximately once each night.  He denied 
hesitancy or difficulty with his stream, dysuria, and/or 
urinary incontinence.  He also denied any other surgery on 
his urinary tract system, recurrent urinary tract infections, 
or kidney stones.  He had not been hospitalized since the 
original surgery for urinary problems.  Currently, his main 
complaint was constant pain in his right testicle since his 
surgery.  He reported occasional difficulty achieving an 
erection, but was able to have intercourse without 
medication.  The physician commented that lab results did not 
reveal findings to suggest poor renal function.  He added 
that the veteran had significant amount of testicular pain.

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, for rating purposes, his statements and contentions 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.

The service-connected disability at issue has two separately 
ratable components, i.e., the left orchiectomy (testis 
removal) and the right epididymitis.  [The veteran also has 
an associated left inguinal hernia which is separately rated, 
and that rating is not for consideration herein.]  

Testis removal is rated under Code 7524, which provides that 
where one testis is removed a 0% rating is to be assigned, 
and where both are removed, a 30 percent rating is warranted.  
Entitlement to special monthly compensation is also for 
consideration.  (If the non-service connected testis is 
absent or non-functioning, a 30 percent rating is warranted 
for the service connected single testis removal.) 38 C.F.R. 
§ 4.115b, Code 7524 and notes following.  

Here, only one testis has been removed; the other testis is 
intact and functioning; and the veteran has been awarded 
special monthly compensation at the statutory rate for loss 
of use of a creative organ.  Consequently, an increased 
(separately rated compensable) rating under Code 7524 clearly 
is not warranted.

The right epididymitis is rated under 38 C.F.R. § 4.115b, 
Code 7525 (for chronic epididymo-orchitis), which provides 
for rating as urinary tract infection.  38 C.F.R. § 4.115b, 
Code 7525.  Urinary tract infection is rated under 38 C.F.R. 
§ 4.115a, which provides for rating as renal dysfunction 
where there is poor renal function, and a 30 percent rating 
where there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  A 
10 percent rating is warranted when there is long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management.

It is not shown that the right epididymitis has involved any 
associated impairment of renal function (and the veteran 
himself has indicated that he has never been told he has poor 
renal function); consequently rating as renal dysfunction is 
not indicated.  Furthermore, there is no evidence of 
recurrent symptomatic urinary tract infection (and 
hospitalization or intensive management for such is not 
shown).  The veteran's complaints have consisted essentially 
of pain without alleged or demonstrated associated functional 
impairment.  Notably, disability ratings are based 
essentially on average impairment of earning capacity due to 
disability shown, and pain alone, without associated 
impairment of function impacting on earning capacity is not a 
basis for rating.  38 C.F.R. § 4.1.  The findings here do not 
even satisfy the criteria for a 10 percent rating for urinary 
tract infection, and the rating assigned appears to be a 
recognition of some sort of functional impairment due to 
pain.  Consequently, a rating in excess of the currently 
assigned 10 percent is not warranted.

As this appeal is from the initial rating assigned with the 
grant of service connection "staged ratings" are for 
consideration.  However, the schedular criteria for an 
increased rating were not met by findings at any time during 
the appellate period, and "staged ratings" clearly are not 
warranted.

The preponderance of the evidence is against this claim; 
hence, it must be denied.


ORDER

A rating in excess of 10 percent for residuals of left 
orchiectomy with right epididymitis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


